PER CURIAM.
Terrence Ennis (“Ennis”), seeks a belated appeal, pursuant to Florida Rule of Appellate Procedure 9.141(c). Ennis claims that he requested counsel to file a notice of appeal in his criminal case 03-160, and that counsel failed to do so. We deny the petition because Ennis did not swear to it as required by law. See Fla. R.App. P. 9.141(c)(3)(f); Cosby v. State, 911 So.2d 275 (Fla. 5th DCA 2005). Accordingly, we deny the petition without prejudice to Ennis filing a properly sworn petition.
Petition for belated appeal denied.